RESOLUCIÓN
Mediante la Resolución ER-2013-004 de 20 de diciembre de 2013, autorizamos la divulgación de los proyectos de Código de Conducta Profesional de Puerto Rico y de Reglas de Procedimiento para Asuntos Disciplinarios de la Abogacía y la Notaría. A tales efectos, concedimos hasta el 28 de febrero de 2014 para que la ciudadanía y la comunidad jurídica examinaran los proyectos y presentaran sus comentarios y recomendaciones ante el Secretariado de la Conferencia Judicial y Notarial.
En vista de la complejidad de estos proyectos y de su envergadura, concedemos una extensión del término antes dispuesto hasta el 1 de abril de 2014 para fomentar así una mayor participación y el estudio cuidadoso de las propuestas.

Notifíquese a la Directora del Secretariado de la Confe-rencia Judicial y Notarial. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo